



Exhibit 10.2


AMENDED AND RESTATED Retention AGREEMENT
This Amended and Restated Retention Agreement (this “Agreement”) is entered into
as of March 10, 2020, by and between TCF Financial Corporation (“TCF”), and Gary
Torgow (“Executive”).
Recitals
WHEREAS, TCF (formerly known as Chemical Financial Corporation) entered into
that certain Retention Agreement (the “Retention Agreement”) with Executive
prior to consummation of the merger between TCF and TCF Financial Corporation, a
Delaware corporation (“Legacy TCF”) to employ Executive in the position of
Executive Chairman of the Board of Directors of TCF (the “Board”); and
WHEREAS, TCF and Executive desire to amend and restate the Retention Agreement;
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Employment; Term. Unless sooner terminated as hereinafter provided, the term
of this Agreement shall continue through the third anniversary (the “Term”) of
the original Retention Agreement Effective Date of August 1, 2019 (the
“Effective Date”); provided, however, that in the event a Change in Control
shall have occurred during the term of this Agreement, this Agreement shall
expire on the later of the third anniversary of the Effective Date or the day
which is twenty-four months following the date on which such Change in Control
occurred. This Agreement may be extended by the mutual agreement in writing of
the parties.


(a)Definition of Change in Control. For the purposes of this Agreement a “Change
in Control” shall be deemed to have occurred if


(i)any “person” as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the Company representing forty percent (40%) or more of the
combined voting power of the Company’s then outstanding securities. For purposes
of this clause (a), the term “beneficial owner” does not include any employee
benefit plan maintained by the Company that invests in the Company’s voting
securities; or


(ii)during any period of two (2) consecutive years there shall cease to be a
majority of the Board comprised as follows: individuals who at the beginning of
such period constitute the Board or new directors whose nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved;


(iii)consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 60% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the company approve a plan


- 1 -

--------------------------------------------------------------------------------





of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets;
provided, however, that no change in control will be deemed to have occurred if
such merger, consolidation, sale or disposition of assets, or liquidation is not
subsequently consummated; or


(iv) the Company shall be in an Active Change in Control Proposal Period;
provided that at any time after which an Active Change in Control Period has
ceased to exist and a Change in Control under items (i) - (iii) has not
occurred, a Change in Control shall not be deemed to have occurred.


(b)the term “Active Change in Control Proposal Period” shall mean any period:


(i)during which the Board has authorized the Company’s solicitation of offers
for a transaction which, if consummated, would constitute a Change in Control;
or


(ii)during which the Company has received a proposal for a transaction which, if
consummated, would constitute a Change in Control, and the Board has not
determined to reject such proposal without any counter-offer or further
discussions; or


(iii)during which any proxy solicitation or tender offer with regard to the
securities of the Company is ongoing, if the intent of such proxy solicitation
or tender offer is to cause the Company to solicit offers for or enter into a
transaction that would constitute a Change in Control;


For the avoidance of doubt, the transactions consummated pursuant to the Merger
Agreement shall not constitute a Change in Control for purposes of this
Agreement.
2.Position; Reporting; Duties. During the Term, Executive shall serve as TCF’s
Executive Chairman of the Board and as a member of the Board, reporting directly
to the Board, and shall perform such services for TCF as are customarily
associated with such positions and as otherwise may be assigned to Executive
from time to time by the Board. During the Term, the Board shall appoint
Executive to such position and nominate Executive for election to the Board.
Executive shall devote the majority of his business time to the affairs of TCF
and to his duties hereunder; provided, however, Executive may engage in civic
and professional activities, service on boards of directors and similar
activities, as long as such activities do not constitute a conflict of interest
or impair Executive’s performance of services to TCF. Executive shall perform
his TCF employment duties diligently and to the best of his ability, in
compliance with TCF’s policies and procedures, and the laws and regulations that
apply to TCF’s business. Executive shall provide his services at the corporate
office of TCF in Detroit, Michigan; provided that Executive may be subject to
reasonable business travel from time to time. For purposes of this Agreement,
“TCF” includes TCF National Bank (the “Bank”), unless the context clearly
requires otherwise, and the term “Affiliate” means any organization controlling,
controlled by or under common control with TCF.


3.Compensation and Benefits. As compensation for the services to be rendered by
Executive under this Agreement, TCF shall provide the following compensation and
benefits during Executive’s employment Term:


(a)Base Salary. TCF shall pay Executive an annual base salary of nine hundred
and fifty thousand dollars ($950,000) (the “Base Salary”), prorated for any
partial year, subject to required payroll deductions and tax withholdings,
payable in weekly, biweekly or semimonthly installments in accordance with TCF’s
normal payroll practices. Executive’s Base Salary shall be reviewed for increase
from time to time by the


- 2 -

--------------------------------------------------------------------------------





Board (and no less often than annually) beginning in 2020 and may be increased
(but not decreased) in the sole discretion of the Compensation and Pension
Committee of the Board (the “Compensation Committee”). The term “Base Salary” as
used in this Agreement shall refer to the Base Salary as it may be so adjusted
from time to time.


(b)Bonus and Equity Programs. Executive shall be eligible to participate in
TCF’s annual bonus and equity programs for senior executives, based upon
Executive’s and TCF’s achievement of certain individual and corporate goals as
established by TCF’s Compensation Committee. For each fiscal year of TCF during
the Term, Executive shall be eligible to receive (i) an annual bonus, with a
target opportunity equal to one hundred percent (100)% of Base Salary, and (ii)
equity-based awards of TCF having an aggregate grant date fair value at target
level equal to two hundred percent (200)% of Base Salary, in each case, on a
basis, including the proportion of time- and performance-vesting awards, and
terms and conditions no less favorable than applies to the other senior
executives of TCF. Notwithstanding the foregoing, the annual equity awards will
be provide for vesting on a termination of employment for any reason, other than
termination by TCF for Cause or by Executive without Good Reason.


(c)Paid Time Off. Executive shall receive thirty (30) days of paid time off per
year, to be taken in the year earned, and which may not be accumulated or
carried forward except as permitted by TCF policy. Such paid time off shall be
subject to review annually commencing in 2020. Executive’s days of paid time off
per year shall be subject to adjustment for increase (but not decrease) pursuant
to TCF’s normal procedures.


(d)Auto Allowance. Executive shall receive a monthly auto allowance of nine
hundred dollars ($900.00), as may be adjusted for increase from time to time,
payable in accordance with TCF’s normal payroll practices.


(e)Club Dues. Executive shall be reimbursed for country club memberships in
accordance with TCF’s standard reimbursement policies and procedures for other
senior executives of TCF or, if more favorable, on the basis that applied to
Executive immediately prior to the Effective Date.


(f)General Benefits. Executive shall be entitled to such other benefits, and to
participate in such benefit plans, as are generally made available to other
senior executives of TCF from time to time, subject to TCF’s policies, and the
terms and conditions of any applicable benefit plans; provided that, nothing in
this Agreement shall be deemed to alter TCF’s rights to modify or terminate any
such plans or policies in its sole discretion. In addition, during the Term,
Executive shall be provided with the following: an office on the executive floor
of TCF’s headquarters in Detroit, Michigan; exclusive use of the executive
assistant assigned to Executive as of immediately prior to the Effective Date
(or a suitable replacement as selected by Executive); access to executive floor
office suites for business use; use of a driver; the ability to recommend
donations to charities and corporate sponsorships; company provided and
maintained smartphone, laptop and home office technological equipment; access to
the company aircraft for, and reimbursement of all travel and other expenses
incurred related to, business activities on behalf of TCF, the Bank and their
Affiliates, including for attendance at bank-related or banking industry
conferences (collectively, with the club dues reimbursement set forth in Section
3(e), the “Office of the Chairman Benefits”).


- 3 -

--------------------------------------------------------------------------------







(g)Tax Withholdings. TCF shall withhold from any amounts payable under this
Agreement such federal, state and local taxes as TCF determines are required to
be withheld pursuant to applicable law.


4.Reimbursement of Expenses. TCF shall reimburse Executive for all reasonable
ordinary and necessary business expenses incurred by Executive in connection
with the performance of his duties hereunder, including but not limited to
Executive’s fees and expenses for attendance at banking-related conventions and
similar events, reasonable professional association and seminar expenses and
other expenses authorized by TCF, upon submission of proper documentation for
tax and accounting purposes in compliance with TCF’s reimbursement policies in
effect from time to time. Such reimbursements shall be made promptly but in no
event later than the last day of the calendar year following the calendar year
in which an expense is incurred. For purposes of reimbursements subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
amount of expenses eligible for reimbursement during one (1) year shall not
affect the expenses eligible for reimbursement in any other year and is not
subject to liquidation or exchange for another benefit.


5.Termination. Executive’s employment under this Agreement shall terminate as of
the earliest Termination Date to occur. Executive’s termination and the
“Termination Date” shall occur upon the occurrence of the following:


(a)Death. Automatically effective upon Executive’s death.


(b)Disability. Termination by TCF in the event of Executive’s permanent and
total disability, as defined under TCF’s long-term disability plan in effect at
such time (“Disability”), pursuant to a resolution delivered to Executive that
is duly adopted by the affirmative vote of not less than three-fourths of the
entire membership of the Board.


(c)For Cause. Termination by TCF for Cause, pursuant to a resolution delivered
to Executive as and subject to such other procedures, in each case, as specified
in this Section 5(c). For purposes of this Agreement, “Cause” means:
(i) Executive’s material breach of any provision in this Agreement; if the
material breach is curable, it shall constitute Cause only if it continues
uncured for a period of twenty (20) days after Executive’s receipt of written
notice of such breach from the Board; (ii) Executive’s failure or refusal, in
any material manner to perform all lawful services required of him in his
employment position with TCF, which failure or refusal continues for more than
twenty (20) days after Executive’s receipt of written notice of such deficiency
from the Board; (iii) Executive’s commission of fraud, embezzlement, theft, or a
crime constituting moral turpitude, whether or not involving TCF, which, in the
reasonable good-faith judgment of the Board, renders Executive’s continued
employment harmful to TCF; (iv) Executive’s misappropriation of TCF’s assets or
property, including without limitation, obtaining material reimbursement through
financial vouchers or expense reports; or (v) Executive’s conviction or the
entry of a plea of guilty or no contest by Executive with respect to any felony
or other crime which, in the reasonable good-faith judgment of the Board,
adversely affects TCF or its reputation. Executive will not be deemed to be
discharged for Cause unless and until there is delivered to Executive a copy of
a resolution duly adopted by the affirmative vote of not less than three-fourths
of the entire membership of the Board, at a meeting called and duly held for
such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel for Executive, to be heard before
the Board), finding in good faith that Executive is guilty of the conduct set
forth above and specifying the particulars thereof in detail. Any such
determination or termination under Section 5(b) or 5(d) shall be made by the
board of directors of any successor to the Board (or equivalent governing body)
of the ultimate parent entity of TCF or its successor.


- 4 -

--------------------------------------------------------------------------------





(d)Without Cause. Termination by TCF, effective upon thirty (30) days’ written
notice to Executive from the Board at any time for any reason other than for
Cause or Executive’s Disability (“Termination Without Cause”), pursuant to a
resolution delivered to Executive that is duly adopted by the affirmative vote
of not less than three-fourths of the entire membership of the Board.


(e)Resignation. Resignation by Executive, effective upon thirty (30) days’
written notice to TCF at any time for any reason.


(f)Good Reason. Termination by Executive for Good Reason, in the event of Good
Reason, as defined below. For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following events without the written consent of
Executive:


(i)any material reduction in Executive’s Base Salary, as it may be adjusted from
time to time;


(ii)any material reduction in the status or positions or responsibilities of
Executive, including Executive’s continuing service as Executive Chairman of the
Board or as a member of the Board;


(iii)any requirement by TCF (without Executive’s consent) that Executive be
principally based at any office or location more than fifty (50) miles from
Executive’s principal work location as of immediately prior to the Effective
Date; or


(iv)any material breach of this Agreement by TCF.


Notwithstanding the foregoing, if Executive fails to give TCF written notice of
his intention to terminate employment with TCF for Good Reason within ninety
(90) days following Executive’s knowledge of any Good Reason event and a period
of thirty (30) days in which TCF may remedy the event alleged to constitute Good
Reason, and if Executive has not experienced a Separation from Service (as
defined herein) within sixty (60) days following expiration of TCF’s cure
period, the event shall not constitute Good Reason, and Executive shall have no
right to terminate employment for Good Reason as a result of such event.
(g)During any notice period under Section 5(c), 5(d), or 5(e), TCF may, in its
sole discretion, relieve Executive of some or all of his duties during the
notice period, but TCF shall continue to provide Executive with his full salary,
compensation, equity vesting and benefits during such period. Notwithstanding
anything to the contrary contained herein, any termination of Executive’s
employment by TCF, the Bank or their Affiliates that is effectuated in a manner
that is not consistent with the requirements of this Agreement or TCF’s Bylaws
shall be void ab initio.


6.Effect of Termination.


(a)Generally. When Executive’s employment with TCF is terminated for any reason,
Executive, or his estate, as the case may be, shall be entitled to receive the
compensation and benefits earned through the applicable Termination Date in
accordance with the terms of the applicable plan or program (and, to the extent
and such matter is also addressed in this Agreement, Executive shall receive the
more favorable treatment), along with reimbursement for any approved business
expenses that Executive timely submits for reimbursement in accordance with
TCF’s expense reimbursement policy or practice. In the event of employment
termination due to Disability or death, Executive or his estate, as applicable,
shall be entitled to the rights in respect of equity-based awards described in
Section 6(b)(i)(C) below.


- 5 -

--------------------------------------------------------------------------------





(b)Separation Benefits upon Certain Terminations.


(i)Termination Without Cause.


(A)Severance Pay. If TCF terminates Executive’s employment pursuant to a
Termination Without Cause, Executive shall be entitled to receive severance pay
in the amount of (I) two (2) times Executive’s then Base Salary (with Base
Salary calculated as the higher of nine hundred and fifty thousand dollars
($950,000) or his actual Base Salary, disregarding any Base Salary reduction due
to a Good Reason termination), plus (II) two (2) times the average of
Executive’s bonuses under TCF’s annual executive incentive plan for each of the
three (3) most recently completed calendar years of Executive’s employment with
TCF, and with each bonus calculated as the higher of the actual bonus (including
any amounts deferred and any amounts paid in the form of equity awards), or one
million five hundred thousand dollars ($1,500,000) per year (such highest bonus
the “Recent Bonus”) (the sum of the amounts in clauses (I) and (II), the
“Severance Pay”). The Severance Pay provided hereunder is conditioned upon
Executive and TCF executing a mutually agreeable release of claims, in
substantially the form attached hereto as Appendix A (the “Release”), which is
enforceable within sixty (60) days following Executive’s Termination Date.
Unless specified otherwise herein and subject to any delayed payment due to
Executive’s status as a “Specified Employee” under Code Section 409A as
described more fully in Section 6(d) below, the Severance Pay shall be payable
to Executive in equal installments over one hundred and four (104) weeks, in
accordance with TCF’s payroll practices and procedures, beginning on the first
pay date after sixty (60) days have lapsed following Executive’s Separation from
Service; provided that, if the sixty (60)-day period spans two (2) calendar
years, payments shall commence on the first pay date in the second calendar
year; provided, further, that TCF, in its sole discretion, may begin the
payments earlier if such commencement does not violate Code Section 409A.
Notwithstanding the foregoing, if Executive is entitled to receive the Severance
Pay but violates any provisions of Sections 8 through 10 hereof after
termination of employment, TCF shall be entitled to immediately stop paying any
further installments of the Severance Pay and shall have any other remedies,
including claw back, that may be available to TCF in law or at equity.


(B)Health Coverage Payment. TCF shall pay Executive a lump-sum stipend equal to
twenty-four (24) times Executive’s monthly contribution towards coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for employee and
dependent health, prescription drug and dental coverage elections under TCF’s
employee benefit plans providing such benefits, minus the COBRA administrative
cost (whether or not Executive elects COBRA), based on Executive’s elections in
effect on Executive’s Termination Date, conditioned on Executive’s execution of
the Release described herein that becomes irrevocable within sixty (60) days
following Executive’s Termination Date, with the stipend payable on the first
payroll date after sixty (60) days have lapsed following Executive’s Separation
from Service; provided that if the sixty (60)-day period spans two (2) calendar
years, the payment shall be made on the first pay date in the second calendar
year; provided, further, that TCF, in its sole discretion, may make the payment
earlier if such commencement does not violate Code Section 409A. If Executive is
not enrolled in TCF’s health, prescription drug and dental plans, the monthly
contribution shall be based on similarly situated senior executives’
contributions towards family coverage for such plans determined at Executive’s
Termination Date. Although the payment under this paragraph is based on TCF’s
health, prescription drug and/or dental plans in effect on Executive’s
Termination Date and is intended to fund payment for health coverage, the
payment is not required to be used for health coverage, and Executive may use
the payment for any purpose.


(C)Equity-Based Awards. Effective upon expiration of the Release revocation
period described in Section 6(b)(i)(A) above, all then-outstanding equity-based
awards granted to Executive prior to February 27, 2018 shall be administered in
accordance with the terms of the applicable equity-based


- 6 -

--------------------------------------------------------------------------------





plan or grant agreements, and all equity-based awards granted to Executive on
and after February 27, 2018 and outstanding as of his Termination Date shall be
treated as follows: (i) all unvested stock options immediately shall vest,
become exercisable and together with Executive’s other vested, unexercised stock
options, remain exercisable until the expiration of their full original term;
(ii) all outstanding time-based restricted stock units and restricted stock
automatically shall vest and be convertible into TCF’s common stock, with
settlement to occur within seven (7) days thereafter (or such later date as may
be required to comply with Code Section 409A); (iii) all performance-based stock
units shall vest at the greater of one hundred percent (100%) of the applicable
target level and actual performance determined based on the results through the
last completed calendar quarter prior to the Termination Date and shall be
convertible into TCF’s common stock, with settlement to occur within seven (7)
days thereafter (or such later date as may be required to comply with Code
Section 409A); and (iv) any other equity-based awards shall vest in accordance
with the terms of the applicable equity-based plan or grant agreement.


(ii)Termination for Good Reason. Executive may terminate employment for Good
Reason and receive the same benefits as Termination Without Cause, subject to
the same Release and payment timing restrictions as a Termination Without Cause.
  
(iii)Death or Disability. For avoidance of doubt, the termination of Executive’s
employment as a result of his death or Disability shall not constitute a
Termination Without Cause triggering the rights described in this Section 6(b);
provided, however, that Executive’s outstanding equity-based awards granted on
or after February 27, 2018 shall be treated in accordance with
Section 6(b)(i)(C) above, with Executive’s representative signing the Release on
behalf of Executive’s estate (or Executive if he is incapacitated due to
Disability), and Executive’s equity-based awards being exercised by Executive’s
personal representative and, in the event of death, delivered to such personal
representative or such other successor in interest to Executive, as applicable.


(c)Golden Parachute Cap.


(i)If the payment of any amounts or benefits to Executive under this Agreement
(together with any other payments or benefits in the nature of compensation)
under Code Section 280G(b)(2) would be subject to the excise tax imposed by Code
Section 4999, the aggregate Present Value of the Payments (defined below) under
this Agreement shall be reduced (but not below zero) to the Reduced Amount, but
only if reducing the Payments provides Executive with a Net After-Tax benefit
that is greater than if the reduction is not made. The reduction of amounts or
benefits payable hereunder, if applicable, shall be determined by the Accounting
Firm (defined below) in an amount that has the least economic cost to Executive
and, to the extent the economic cost is equivalent, then all Payments, in the
aggregate, shall be reduced in the inverse order of when the Payments, in the
aggregate, would have been made to Executive until the specified reduction is
achieved. For purposes of this Agreement, the following definitions apply:


(A)“Net After-Tax Benefit” means the Present Value of a Payment, net of all
federal, state and local income, employment and excise taxes, determined by
applying the highest marginal rate(s) applicable to an individual for
Executive’s taxable year in which Payment is made;


(B)“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise;


(C)“Present Value” means the value determined in accordance with Code Section
280G;


- 7 -

--------------------------------------------------------------------------------





(D)“Reduced Amount” means an amount expressed in Present Value that maximizes
the aggregate Present Value of Payments without causing any Payment to be
subject to excise tax under Code Section 4999 or the corporate deduction
limitation under Code Section 280G.


(ii)The Code Section 280G calculations under this Agreement and the
determination that Payments shall be reduced or not reduced based on the Net
After-Tax Benefit shall be made by a nationally recognized independent
accounting firm or other professional organization that is recognized as an
expert in determinations and calculations for purposes of Section 280G of the
Code that is selected by TCF prior to the transaction resulting in the
application (or potential application) of Section 280G of the Code for purposes
of making the applicable determinations (the “Accounting Firm”), which shall
provide its determination and any supporting calculations to TCF and Executive
within ten (10) calendar days after Executive’s Separation from Service (as
defined in Section 6(d)(ii)). The reasonable costs and expenses of the
Accounting Firm shall be borne by TCF. In making its determination, the
Accounting Firm shall take into account (if applicable), the value of
Executive’s noncompetition covenant set forth in Section 10, which shall be
determined by the independent appraisal of a nationally recognized business
valuation firm selected and paid for by TCF, and a portion of the Payments
shall, to the extent of the appraised value, be specifically allocated as
reasonable compensation for such noncompetition covenant and shall not be
treated as a parachute payment. If the Accounting Firm’s determination is
disputed by the Internal Revenue Service, TCF shall reimburse Executive for the
cost of (A) Executive’s reasonable attorneys’ fees for counsel selected by TCF,
and (B) any tax penalties (including excise taxes) and interest ultimately
incurred by Executive upon resolution of the dispute. Reimbursement shall be
made in accordance with the Code Section 409A procedures set forth in Section 4
above.


(d)Application of Internal Revenue Code Section 409A.


(i)All payments and benefits provided under this Agreement are intended to be
exempt from, or in accordance with, Code Section 409A, and this Agreement is to
be interpreted accordingly. Each installment payment is intended to constitute a
separate benefit, and terms such as “employment termination,” “termination from
employment” or like terms are intended to constitute a Separation from Service,
as defined below. To the extent exempt from Code Section 409A, payments are
intended to be exempt under the short-term deferral exemption. Notwithstanding
the foregoing, TCF has no responsibility for any taxes, penalties or interest
incurred by Executive in connection with payments and benefits provided under
this Agreement, including any imposed by Code Section 409A.


(ii)Despite other payment timing provisions in this Agreement, any payments and
benefits provided under this Agreement that constitute nonqualified deferred
compensation that are subject to Code Section 409A shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-l(h)) (a “Separation from Service”). However,
if TCF determines that the Severance Pay, Continuation Payment or any other
payments or benefits provided under this Agreement, including any equity awards,
constitute nonqualified deferred compensation subject to Code Section 409A, and
Executive is a “Specified Employee” (as defined under Code Section 409A) at the
time of Separation from Service, then, solely to the extent necessary to avoid
adverse tax consequences to Executive under Code Section 409A, the timing of the
Severance Pay, Continuation Payment, or any such other payments or benefits,
including the delivery of shares of TCF common stock in respect of equity
awards, shall be delayed until the earlier to occur of: (i) the date that is six
(6) months and one (1) day after Executive’s Separation from Service; or
(ii) the date of Executive’s death (such applicable date, the “Specified
Employee Initial Payment Date”), and TCF (or the successor entity thereto, as
applicable) shall (A) pay to Executive a lump-sum amount equal to the sum of the
Severance Pay, Continuation Payment or such other payment or benefit that
Executive


- 8 -

--------------------------------------------------------------------------------





otherwise would have received through the Specified Employee Initial Payment
Date if the commencement or payment of any such payment or benefit had not been
so delayed pursuant to this Section, and (B) commence paying or providing the
balance of any such payment or benefit in accordance with the applicable payment
schedules set forth in this Agreement.


(e)Post-Retirement Office of the Chairman Benefits. Upon any termination of
Executive’s employment during or following the expiration of the Term, until
such time as Executive is no longer serving as a member of the Board, Executive
shall be provided with the Office of the Chairman Benefits on the same basis as
provided to Executive immediately prior to the Termination Date, and while
serving on the Board, Executive shall be permitted to continue to attend
bank-related and banking industry conferences.


(f)No Further Obligations. Except as expressly provided above or as otherwise
required by law, TCF shall have no obligations to Executive in the event of the
termination of this Agreement for any reason.


7.Representations of Executive. Executive represents and warrants that he is not
obligated or restricted under any agreement (including any noncompetition or
confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair his ability to perform the duties and obligations
required hereunder. Executive further agrees that he shall not divulge to TCF
any confidential information and/or trade secrets belonging to others, including
Executive’s former employers, nor shall TCF seek to elicit from Executive such
information. Consistent with the foregoing, Executive shall not provide to TCF,
and TCF shall not request, any documents or copies of documents containing such
information.


8.Confidential Information.


(a)Executive acknowledges that TCF has and shall give Executive access to
certain highly-sensitive, confidential, and proprietary information belonging to
TCF, its Affiliates or third parties who may have furnished such information
under obligations of confidentiality, relating to and used in TCF’s Business
(collectively, “Confidential Information”). Executive acknowledges that, unless
otherwise available to the public, Confidential Information includes, but is not
limited to, the following categories of confidential or proprietary information
and material: financial statements and information; budgets, forecasts, and
projections; business and strategic plans; marketing, sales, and distribution
strategies; research and development projects; records relating to any
intellectual property developed by, owned by, controlled, or maintained by TCF
or its Affiliates; information related to TCF’s or its Affiliates’ inventions,
research, products, designs, methods, formulae, techniques, systems, processes;
customer lists; nonpublic information relating to TCF’s or its Affiliates’
customers, suppliers, distributors, or investors; the specific terms of TCF’s or
its Affiliates’ agreements or arrangements, whether oral or written, with any
customer, supplier, vendor, or contractor with which TCF or its Affiliates may
be associated from time to time; and any and all information relating to the
operation of TCF’s or its Affiliates’ business which TCF or its Affiliates may
from time to time designate as confidential or proprietary or that Executive
reasonably knows should be, or has been, treated by TCF or its Affiliates as
confidential or proprietary. Confidential Information encompasses all formats in
which information is preserved, whether electronic, print, or any other form,
including all originals, copies, notes, or other reproductions or replicas
thereof.


(b)Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.


- 9 -

--------------------------------------------------------------------------------





(c)Executive acknowledges that Confidential Information owned or licensed by TCF
or its Affiliates is unique, valuable, proprietary and confidential; derives
independent actual or potential commercial value from not being generally known
or available to the public; and is subject to reasonable efforts to maintain its
secrecy. Executive hereby relinquishes, and agrees that he shall not at any time
claim, any right, title or interest of any kind in or to any Confidential
Information.


(d)During and after his employment with TCF, Executive shall hold in trust and
confidence all Confidential Information and shall not disclose any Confidential
Information to any person or entity, except in the course of performing duties
assigned by TCF or as authorized in writing by TCF. Executive further agrees
that during and after his employment with TCF, Executive shall not use any
Confidential Information for the benefit of any third party, except in the
course of performing duties assigned by TCF or as authorized in writing by TCF.


(e)The restrictions in Section 8(d) above shall not apply to any information to
the extent that Executive is required to disclose such information by law;
provided that Executive (i) notifies TCF of the existence and terms of such
obligation, (ii) gives TCF a reasonable opportunity to seek a protective or
similar order to prevent or limit such disclosure, and (iii) only discloses that
information actually required to be disclosed. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement shall impair Executive’s
rights under the whistleblower provisions of any applicable federal law or
regulation or, for the avoidance of doubt, limit Executive’s right to receive an
award for information provided to any government authority under such law or
regulation.


(f)Return of Property. Upon request by TCF during employment and automatically
and immediately at termination of his employment, Executive shall return to TCF
all Confidential Information in any form (including all copies and reproductions
thereof) and all other property whatsoever of TCF in his possession or under his
control. If requested by TCF, Executive shall certify in writing that all such
materials have been returned to TCF. Executive also expressly agrees that
immediately upon the termination of his employment with TCF for any reason,
Executive shall cease using any secure website, computer systems, e-mail system,
or phone system or voicemail service provided by TCF for the use of its
employees.


9.Assignment of Inventions.


(a)Executive agrees that all developments or inventions (including without
limitation any and all software programs (source and object code), algorithms
and applications, concepts, designs, discoveries, improvements, processes,
techniques, know-how and data) that result from work performed by Executive for
TCF and its Affiliates, whether or not patentable or registrable under copyright
or similar statutes or subject to analogous protection (“Inventions”), shall be
the sole and exclusive property of TCF or its nominees, and Executive shall and
hereby does assign to TCF all rights in and to such Inventions upon the creation
of any such Invention, including, without limitation: (i) patents, patent
applications and patent rights throughout the world; (ii) rights associated with
works of authorship throughout the world, including copyrights, copyright
applications, copyright registrations, mask work rights, mask work applications
and mask work registrations; (iii) rights relating to the protection of trade
secrets and confidential information throughout the world; (iv) rights analogous
to those set forth herein and any other proprietary rights relating to
intangible property; and (v) divisions, continuations, renewals, reissues and
extensions of the foregoing (as applicable), now existing or hereafter filed,
issued or acquired (collectively, the “IP Rights”).


(b)For avoidance of doubt, if any Inventions fall within the definition of “work
made for hire” as such term is defined in 17 U.S.C. § 101, such Inventions shall
be considered “work made for hire” and the copyright of such Inventions shall be
owned solely and exclusively by TCF. If any Invention does not


- 10 -

--------------------------------------------------------------------------------





fall within such definition of “work made for hire” then Executive’s right,
title and interest in and to such Inventions shall be assigned to TCF pursuant
to Section 9(a) above.


(c)TCF and its nominees shall have the right to use and/or to apply for
statutory or common law protections for such Inventions in any and all
countries. Executive further agrees, at TCF’s expense, to: (i) reasonably assist
TCF in obtaining and from time to time enforcing such IP Rights relating to
Inventions, and (ii) execute and deliver to TCF or its nominee upon reasonable
request all such documents as TCF or its nominee may reasonably determine are
necessary or appropriate to effect the purposes of this Section 9, including
assignments of inventions. Such documents may be necessary to: (1) vest in TCF
or its nominee clear and marketable title in and to Inventions; (2) apply for,
prosecute and obtain patents, copyrights, mask work rights and other rights and
protections relating to Inventions; or (3) enforce patents, copyrights, mask
work rights and other rights and protections relating to Inventions. Executive’s
obligations pursuant to this Section 9 shall continue beyond the termination of
Executive’s employment with TCF. If TCF is unable for any reason to secure
Executive’s signature to any lawful and necessary document required to apply for
or execute any patent, trademark, copyright or other applications with respect
to any Inventions (including renewals, extensions, continuations, divisions or
continuations in part thereof), Executive hereby irrevocably designates and
appoints TCF and its then-current Chief Executive Officer as Executive’s agent
and attorney-in-fact to act for and in behalf and instead of Executive, to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, trademarks, copyrights
or other rights thereon with the same legal force and effect as if executed by
Executive.


(d)The obligations of Executive under Section 9(a) above shall not apply to any
Invention that Executive developed entirely on his own time without using TCF’s
equipment, supplies, facility or trade secret information, except for those
Inventions that (i) relate to TCF’s business or actual or demonstrably
anticipated research or development, or (ii) result from any work performed by
Executive for TCF. Executive shall bear the burden of proof in establishing the
applicability of this subsection to a particular circumstance.


10.Noncompetition and Non-Solicitation.


(a)Purpose. Executive understands and agrees that the purpose of this Section 10
is solely to protect TCF’s legitimate business interests, including, but not
limited to its confidential and proprietary information, customer relationships
and goodwill, and TCF’s competitive advantage. Therefore, Executive agrees to be
subject to restrictive covenants under the following terms.


(b)Definitions. As used in this Agreement, the following terms have the meanings
given to such terms below.


(i)“Business” means the business(es) in which TCF or its Affiliates were engaged
in at the time of, or during the twelve (12)-month period prior to, the
applicable Termination Date.


(ii)“Customer” means any person or entity who is or was a customer, supplier or
client of TCF or its Affiliates with whom Executive had any contact or
association for any reason and with whom Executive had dealings on behalf of TCF
or its Affiliates in the course of his employment with TCF.


(iii)“TCF Employee” means any person who is or was an employee of TCF or its
Affiliates at the time of, or during the twelve (12)-month period prior to, the
applicable Termination Date.




- 11 -

--------------------------------------------------------------------------------





(iv)“Restricted Period” means the period during Executive’s employment with TCF
and for twenty-four (24) months from and after Executive’s applicable
Termination Date; provided, however, that this period shall be tolled and shall
not run during any time Executive is in violation of this Section 10, it being
the intent of the parties that the Restricted Period shall be extended for any
period of time in which Executive is in violation of this Section 10.


(v)“Restricted Territory” means Arizona, Colorado, Illinois, Michigan,
Minnesota, South Dakota, Wisconsin and any other state in which TCF or any
Affiliate operates a branch at the time of, or during the twelve (12)-month
period prior to, the applicable Termination Date.


(c)Noncompetition. During the Restricted Period, Executive shall not in the
Restricted Territory, on his own behalf or on behalf of any other person:


(i)assist or have an interest in (whether or not such interest is active),
whether as partner, investor, stockholder, officer, director or as any type of
principal whatever, any person, firm, partnership, association, corporation or
business organization, entity or enterprise that is or is about to become
directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business; provided, however, that Executive
shall be permitted to make passive investments in the stock of any publicly
traded business (including a competitive business), as long as the stock
investment in any competitive business does not rise above five percent (5%) of
the outstanding shares of such business; or


(ii)enter into the employment of or act as an independent contractor or agent
for or advisor or consultant to, any person, firm, partnership, association,
corporation, business organization, entity or enterprise that is or is about to
become directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business, or is a governmental regulator agency
of the Business.


(d)Non-Solicitation. During the Restricted Period, Executive shall not, directly
or indirectly, on Executive’s own behalf or on behalf of any other party:


(i)Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by TCF or its Affiliates;


(ii)Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by TCF or its Affiliates;


(iii)Induce, encourage, or attempt to induce or encourage any Customer to
purchase or accept products or services that are similar to or competitive with
those offered by TCF or its Affiliates from any person or entity (other than TCF
or its Affiliates) engaging in the Business;


(iv)Induce, encourage, or attempt to induce or encourage any Customer to reduce,
limit, or cancel its business with TCF or its Affiliates; or


(v)Solicit, induce, or attempt to solicit or induce any TCF Employee to
terminate employment with TCF or its Affiliates. Notwithstanding the foregoing,
Executive may solicit a former employee of TCF, who at the time of the
solicitation had been involuntarily terminated by TCF without cause,


- 12 -

--------------------------------------------------------------------------------





even if such former employee of TCF was employed by TCF at, or during the twelve
(12)-month period immediately prior to, Executive’s Termination Date.


(e)Reasonableness of Restrictions. Executive acknowledges and agrees that the
restrictive covenants in this Agreement: (i) are essential elements of
Executive’s employment by TCF and are reasonable given Executive’s access to
TCF’s and its Affiliates’ Confidential Information and the substantial knowledge
and goodwill Executive shall acquire with respect to the business of TCF and its
Affiliates as a result of his employment with TCF, and the unique and
extraordinary services to be provided by Executive to TCF; and (ii) are
reasonable in time, territory, and scope, and in all other respects.


(f)Preserve Livelihood. Executive represents that his experience, capabilities
and personal assets are such that this Agreement does not deprive him from
either earning a livelihood in the unrestricted business activities which remain
open to him or from otherwise adequately and appropriately supporting himself
and his family.


(g)Judicial Modification. Should any part or provision of this Section 10 be
held invalid, void, or unenforceable in any court of competent jurisdiction,
such invalidity, voidness, or unenforceability shall not render invalid, void,
or unenforceable any other part or provision of this Agreement. The parties
further agree that if any portion of this Section 10 is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the invalid or unreasonable terms shall be replaced by terms that such
court deems valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.


11.Enforcement. Executive acknowledges and agrees that TCF shall suffer
irreparable harm in the event that Executive materially breaches any of
Executive’s obligations under Sections 8, 9, or 10 of this Agreement and that
monetary damages would be inadequate to compensate TCF for such material breach.
Accordingly, Executive agrees that, in the event of a material breach by
Executive of any of Executive’s obligations under Sections 8, 9, or 10 of this
Agreement, TCF shall be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief, and expedited
discovery for the purpose of seeking relief, in order to prevent or to restrain
any such material breach. TCF shall be entitled to recover its costs incurred in
connection with any action to enforce Sections 8, 9, or 10 of this Agreement,
including reasonable attorneys’ fees and expenses.


12.Miscellaneous.


(a)Entire Agreement. This Agreement, when aggregated with the attached Release,
as applicable, constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements (whether
written or oral and whether express or implied) between the parties to the
extent related to such subject matter, including Executive’s employment
agreement with Chemical Financial Corporation dated January 27, 2019.


(b)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns and,
in the case of Executive, heirs, executors, and/or personal representatives. TCF
may freely assign or transfer this Agreement to an affiliated company or to a
successor following a merger, consolidation, sale of assets or equity, or other
business transaction. Executive may not assign, delegate or otherwise transfer
any of Executive’s rights, interests or obligations in this Agreement.




- 13 -

--------------------------------------------------------------------------------





(c)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures shall be deemed binding for the purpose of the execution of
this Agreement.


(d)Notices. Any notice pursuant to this Agreement must be in writing and shall
be deemed effectively given to the other party on (i) the date it is actually
delivered by overnight courier service (such as FedEx) or personal delivery of
such notice in person, or (ii) three (3) days after mailing by certified or
registered U.S. mail, return receipt requested; in each case the appropriate
address shown below (or to such other address as a party may designate by notice
to the other party):


If to Executive:
To the most recent address on file with TCF

If to TCF:
TCF Financial Corporation

2301 W. Big Beaver Road
Troy, MI 48084
Attention: Chief Executive Officer
(e)Amendments and Waivers. No amendment of any provision of this Agreement shall
be valid unless the amendment is in writing and signed by TCF and Executive. No
waiver of any provision of this Agreement shall be valid unless the waiver is in
writing and signed by the waiving party. The failure of a party at any time to
require performance of any provision of this Agreement shall not affect such
party’s rights at a later time to enforce such provision. No waiver by a party
of any breach of this Agreement shall be deemed to extend to any other breach
hereunder or affect in any way any rights arising by virtue of any other breach.


(f)Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable shall not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree shall remain
in full force and effect to the extent not held invalid or unenforceable.


(g)Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” This Agreement shall be construed as if
drafted jointly by TCF and Executive, and no presumption or burden of proof
shall arise favoring or disfavoring TCF or Executive by virtue of the authorship
of any provision in this Agreement. All words in this Agreement shall be
construed to be of such gender or number as the circumstances require.


(h)Survival. The terms of Sections 6, 7, 8, 9, 10, 11, and 12 shall survive the
termination of this Agreement for any reason.


(i)Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.




- 14 -

--------------------------------------------------------------------------------





(j)Venue. Executive and TCF agree that the exclusive forum for resolving any
disputes between the parties related to the Release shall be arbitration before
the American Arbitration Association applying the Employment Arbitration Rules
and Mediation Procedures as amended and effective November 1, 2009. The
Arbitrator shall be empowered to grant any legal or equitable relief available
to the parties, including interim equitable relief as set forth in the Optional
Rules for Emergency Measures of Protection. Any award of the Arbitration may be
enforced through proceedings in a court of competent jurisdiction.


(k)Governing Law. This Agreement shall be governed by the laws of the State of
Michigan without giving effect to any choice or conflict of law principles of
any jurisdiction.




[Signature page to follow]








- 15 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.    
TCF FINANCIAL CORPORATION
By:    /s/ Craig R. Dahl
/s/ Gary Torgow         Name: Craig R. Dahl
Gary Torgow, Executive                Title:    President and Chief Executive
Officer










- 16 -

--------------------------------------------------------------------------------






APPENDIX A


EMPLOYMENT AGREEMENT RELEASE
THIS RELEASE AGREEMENT (the “Release”) is made as of the _____ day of _______,
20__, by and between TCF Financial Corporation (“TCF”) and Gary Torgow
(“Executive”) (in the aggregate, the “Parties”).
WHEREAS, TCF and Executive have entered into a Retention Agreement dated as of
January 27, 2019, (the “Retention Agreement”), pursuant to which Executive is
entitled to receive certain additional compensation upon termination of
Executive’s employment with TCF under certain qualifying termination events;
WHEREAS, Executive’s receipt of the additional compensation under the Retention
Agreement is conditioned upon the execution of this Release that is mutually
acceptable to both Parties; and
WHEREAS, Executive’s employment with TCF has been/shall be terminated effective
___________ ___, 20__;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the Parties as follows:
1.Additional Compensation. Subject to the terms and conditions hereof, TCF shall
pay Executive the additional compensation set forth in Section 6 of the
Retention Agreement, net of applicable withholding taxes, commencing after the
expiration of the waiting period set forth herein and in accordance with the
terms of the Retention Agreement.


2.Release.


(a)In exchange for the good and valuable consideration set forth herein,
Executive agrees for himself, his heirs, administrators, representatives,
executors, successors and assigns (“Releasors”), to irrevocably and
unconditionally release, waive and forever discharge any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, due controversies, charges, complaints,
remedies, losses, demands, obligations, costs, expenses, fees (including,
without limitation attorneys’ fees), or any and all other liabilities or claims
of whatsoever nature, whether arising in contract, tort, or any other theory of
action, whether arising in law or in equity, whether known or unknown, choate or
inchoate, matured or unmatured, contingent or fixed, liquidated or unliquidated,
accrued or unaccrued, asserted or unasserted, including, but not limited to, any
claim and/or claim of damages or other relief for tort, breach of contract,
personal injury, negligence, age discrimination under the Age Discrimination in
Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws including sex, race, national origin, marital
status, age, handicap, height, weight, or religious discrimination, and any
other claims of unlawful employment practices or any other unlawful criterion or
circumstance which Executive and Releasors had, now have or may have in the
future against each or any of TCF, its parent, divisions, affiliates and related
companies or entities, regardless of its or their form of business organization
(the “Company Entities”), any predecessors, successors, joint ventures, and
parents of any Company Entity, and any and all of their respective past or
present directors, officers, shareholders, partners, employees, consultants,
independent contractors, trustees, administrators, insurers, agents, attorneys,
representative and fiduciaries, successors and assigns including without
limitation all


- 1 -

--------------------------------------------------------------------------------





persons acting by, through, under or in concert with any of them arising out of
or relating to his employment relationship with TCF, its predecessors,
successors or affiliates and the termination thereof; provided, however, that
Executive expressly does not release, relinquish or in any way diminish his
rights or claims arising from or related to (i) indemnification under the
provisions of the Articles of Incorporation or Bylaws of TCF, the Bank, the
Merger Agreement (as defined in the Retention Agreement) or any indemnification
agreement entered into between Executive and TCF, the Bank or any Affiliates,
including any and all rights thereto under applicable law or any rights with
respect to coverage under any directors’ and officers’ insurance policies, (ii)
any obligation to Executive under the Retention Agreement that is unsatisfied or
continues following Executive’s termination, (iii) any claims for vested
benefits under any plan of TCF or its Affiliates, (iv) any claim Executive may
have as the holder or beneficial owner of securities (or other rights relating
to securities) of TCF, or (v) any claims that may arise in the future from
events or actions occurring after the date of termination of employment or any
claims that Executive cannot by law waive or release. Notwithstanding anything
in this Release to the contrary, this Release shall not relinquish, diminish, or
in any way affect any rights or claims of Executive arising out of any breach by
TCF of this Release.


(b)Executive acknowledges that he has read this Release carefully and
understands all of its terms.


(c)Executive understands and agrees that he has been advised to consult with an
attorney prior to executing this Release.


(d)Executive understands that he is entitled to consider this Release for at
least twenty-one (21) days before signing the Release. However, after due
deliberation, Executive may elect to sign this Release without availing himself
of the opportunity to consider its provisions for at least twenty-one (21) days.
Executive hereby acknowledges that any decision to shorten the time for
considering this Release prior to signing it is voluntary, and such decision is
not induced by or through fraud, misrepresentation, or a threat to withdraw or
alter the provisions set forth in this Release in the event Executive elected to
consider this Release for at least twenty-one (21) days prior to signing the
Release.


(e)Executive understands that he may revoke this Release as it relates to any
potential claim that could be brought or filed under the Age Discrimination in
Employment Act 29 U.S.C. §§ 621-634, within seven (7) days after the date on
which he signs this Release, and that this Release as it relates to such a claim
does not become effective until the expiration of the seven (7)-day period. In
the event that Executive wishes to revoke this Release within the seven (7)-day
period, Executive understands that he must provide such revocation in writing to
the then Chief Executive Officer at TCF Financial Corporation, 2301 W. Big
Beaver Rd., Troy, MI 48084.


(f)In agreeing to sign this Release, Executive is doing so voluntarily and
agrees that he has not relied on any oral statements or explanations made by TCF
or its representatives.


(g)This Release shall not be construed as an admission of wrongdoing by either
Executive or TCF.


3.Notices. Every notice relating to this Release shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to TCF shall be delivered to TCF’s Chief Executive
Officer at TCF Financial Corporation, 2301 W. Big Beaver Road, Troy, MI 48084.
All notices by TCF to Executive shall be delivered to Executive personally or
addressed to Executive at Executive’s last residence address as then contained
in the records of TCF or such other address as Executive may designate. Either
party by notice to the other may designate a different address to which notices
shall


- 2 -

--------------------------------------------------------------------------------





be addressed. Any notice given by TCF to Executive at Executive’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.


4.Governing Law. To the extent not preempted by federal law, this Release shall
be governed by and construed in accordance with the laws of the State of
Michigan, without giving effect to conflicts of laws.


5.Counterparts. This Release may be executed in two (2) or more counterparts,
all of which when taken together shall be considered one (1) and the same
Release and shall become effective when the counterparts have been signed by
each party and delivered to the other party; it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


6.Entire Agreement. This Release, when aggregated with the Retention Agreement
[Note: Add any other documents, as applicable], contains the entire
understanding of the parties with respect to the subject matter hereof and
together supersedes all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Release.


IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.
        
                                                                         
Gary Torgow, Executive




TCF FINANCIAL CORPORATION


        By:         
Its:         














- 3 -

--------------------------------------------------------------------------------






WAIVER OF 21-DAY NOTICE PERIOD
I have been provided with the General Release Agreement (“Agreement”) between
TCF Financial Corporation (collectively with all of its affiliates, the
“Corporation”) and Gary Torgow (“Executive”).
I understand that I have twenty-one (21) days from the date the Agreement was
presented to me to consider whether or not to sign the Agreement. I further
understand that I have the right to seek counsel prior to signing the Agreement.
I am knowingly and voluntarily signing and returning the Agreement prior to the
expiration of the twenty-one (21)-day consideration period. I understand that I
have seven (7) days from signing the Agreement to revoke the Agreement, by
delivering a written notice of revocation to the Chief Executive Officer, TCF
Financial Corporation, 2301 W. Big Beaver Rd., Troy, MI 48084.
Dated:    
        
Gary Torgow, Executive




